USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-16
                                              21-1 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page11of
                                                                           of38
                                                                              38




                  ______________________

                        EXHIBIT A
                  ______________________
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-16
                                              21-1 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page22of
                                                                           of38
                                                                              38


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION


 RYAN KLAASSEN, JAIME CARINI,                      )
 D.J.B., by and though his next friend and         )
 father, DANIEL G. BAUMGARTNER,                    )
 ASHLEE MORRIS, SETH CROWDER,                      )
 MACEY POLICKA, MARGARET ROTH,                     )
 and NATALIE SPERAZZA,                             )
                                                   )
                          Plaintiffs,              )     Case No. 1:21-cv-00238
                                                   )
 vs.                                               )
                                                   )
 THE TRUSTEES OF INDIANA                           )
 UNIVERSITY,                                       )
                                                   )
                          Defendant.               )


                              DECLARATION OF COLE BEELER, M.D.

       I.        Background

            1.     I am over 18 years of age. This declaration is based upon my own personal and

 professional knowledge and experience.

            2.     I am competent to testify as a medical expert to the facts and matters set forth

 herein. A true and accurate copy of my C.V. is attached hereto as Exhibit A.

            3.     I am currently an Assistant Professor of Clinical Medicine at the Indiana

 University School of Medicine. I earned my B.S. and my M.D. from Indiana University.

            4.     I am dual Board certified by the American Board of Internal Medicine in

 Infectious Disease and Internal Medicine. I am a member of the Infectious Diseases Society of

 America.

            5.     I am a member of Indiana University’s Restart Committee. I serve on its
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-16
                                              21-1 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page33of
                                                                           of38
                                                                              38


 Modeling and Data Monitoring subgroup.

    II.        Analysis

               A. COVID-19

          6.        COVID-19 is an infectious disease caused by the novel coronavirus (SARS-CoV-

 2) that primarily spreads through respiratory droplets and aerosol transmission.

          7.        People of all ages can contract and transmit COVID-19.

          8.        People who catch COVID-19 may suffer from immediate severe illness and/or

 suffer long-term ongoing health problems, extending several weeks or months. Individuals

 infected with COVID-19 can suffer these long-term negative health effects even if they were

 initially asymptomatic. COVID-19 can also be fatal. CDC, Benefits of Getting a COVID-19 Vaccine,

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html.

          9.        Certain types of individuals are at increased risk of suffering severe illness or

 death if they contract COVID-19, and thus are more likely to need more serious medical

 intervention, including hospitalization, intensive care, and a ventilator. Individuals who are at

 increased risk of suffering severe COVID-19 include:

               a.   Adults over age 45;
               b.   Disabled individuals;
               c.   Members of many racial and ethnic minority groups;
               d.   Immunocompromised individuals;
               e.   Current or former smokers;
               f.   Individuals who are overweight or obese;
               g.   Individuals who have received organ or blood stem cell transplants;
               h.   Individuals who have suffered a stroke; and
               i.   Individuals with certain other underlying medical conditions, including, among
                    others, cancer, chronic kidney disease, chronic lung diseases, dementia and other
                    neurological conditions, diabetes (type 1 or type 2), Down syndrome, heart
                    conditions, HIV infection, liver disease, sickle cell disease, cerebrovascular
                    disease, and substance use disorders.

 CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html; CDC, People with




                                                      2
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-16
                                              21-1 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page44of
                                                                           of38
                                                                              38


 Underlying Medical Conditions at Increased Risk from COVID-19,

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/recommendations/underlying-

 conditions.html.

        10.      Even though COVID-19 more often affects children less severely than adults,

 COVID-19 has also been shown to cause severe illness in children. Like adults, children with

 underlying medical conditions are at increased risk of suffering more severe illness if they

 contract COVID-19.

        11.      Additionally, all individuals, including children, who contract COVID-19 risk

 giving it to others, including friends, family, and other individuals with whom they interact, who

 may suffer severe illness or death.

              B. Brief History of the Pandemic

        12.      COVID-19 was first identified in Wuhan, China in late 2019.

        13.      According to the Indiana State Department of Health (“ISDH”), Indiana’s first

 case of COVID-19 was confirmed on March 6, 2020, and Indiana’s first COVID-19-related

 death was reported on March 16, 2020. See Indiana’s Novel Coronavirus Response (last visited June

 27, 2021), available at: https://www.coronavirus.in.gov/ (“IN COVID-19 Response”).

        14.      Since March 6, 2020, Indiana has had over 750,000 confirmed COVID-19 cases

 and over 13,000 deaths. See Indiana COVID-19 Data Report, https://www.coronavirus.in.gov/.

 According to the CDC, an estimated 25.8% of Indiana’s population has been infected with

 COVID-19. 18.4% of Indiana’s positive COVID-19 cases have been reported by individuals

 between the ages of 20 and 29. Individuals aged 20 through 29 have reported more positive

 COVID-19 cases than any other age demographic. A small number of those individuals also

 have died from the virus.

        15.      The CDC currently estimates that there have been approximately 33.5 million




                                                  3
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-16
                                              21-1 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page55of
                                                                           of38
                                                                              38


 cases of COVID-19 in the United States and over 600,000 people have died from COVID-19 in

 the United States. See CDC, COVID Data Tracker, Nationwide Commercial Laboratory Seroprevalence

 Survey, https://covid.cdc.gov/covid-data-tracker/#national-lab.

         16.      Nationwide, individuals aged 20-29 accounted for more than 20% of all

 confirmed COVID-19 cases between June and August of 2020. CDC, Changing Age Distribution of

 the COVID-19 Pandemic-United States, May-August 2020 (pub. Oct. 2, 2020),

 https://www.cdc.gov/mmwr/volumes/69/wr/mm6939e1.htm.

         17.      The New York Times reports that over 700,000 cases of COVID-19 have been

 linked to colleges and universities in the U.S. since the pandemic began and more than 260,000

 COVID-19 cases have been linked to colleges and universities just since January 1, 2021.

 Tracking Coronavirus Cases at U.S. Colleges and Universities, The New York Times,

 https://www.nytimes.com/interactive/2021/us/college-covid-tracker.html.

         18.      Since July 2020, IU has had almost 12,000 students test positive for COVID-19.

 See IU COVID-19 Testing Dashboard, https://www.iu.edu/covid/dashboard/all.

               C. COVID-19 Vaccinations

         19.      We are likely to stop the spread of COVID-19 only when we achieve population

 immunity, also known as “herd immunity.”

         20.      Widespread COVID-19 vaccination is a critical tool in achieving herd immunity.

         21.      The scientific community has not yet determined the percentage of people who

 need to be protected from COVID-19 to achieve herd immunity. In fact, because the virus

 continues to mutate, which results in variants, experts remain unsure whether achieving herd

 immunity from COVID-19 is truly possible.

         22.      Consequently, vaccinating individuals against COVID-19 currently is the leading

 prevention strategy to protect individuals from the virus and end the pandemic. CDC, Guidance




                                                     4
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-16
                                              21-1 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page66of
                                                                           of38
                                                                              38


 for [IHEs], https://www.cdc.gov/coronavirus/2019-ncov/community/colleges-universities/index.html.

         23.     There are three COVID-19 vaccinations available in Indiana at no cost: the Pfizer-

 BioNTech vaccine, the Moderna vaccine, and the Johnson & Johnson vaccine (collectively,

 “COVID-19 Vaccines”). See State of Indiana Vaccination Information and Planning, About the vaccine,

 https://www.coronavirus.in.gov/vaccine/.

         24.     Each of the COVID-19 Vaccines has been proven safe and effective. COVID-19

 Vaccine: It’s our shot, Hoosiers (updated June 5, 2021),

 https://www.coronavirus.in.gov/files/21_IN%20Vaccine%20effectiveness_6-2.pdf at 1; see also, e.g.,

 ISDH COVID-19 Vaccine FAQs at 1,

 https://www.coronavirus.in.gov/files/General%20Tool%20Kit%20Condensed%20FAQ%20and%20Links

 %203.29.21.pdf (“The vaccine has been found in trials to be 95 percent effective in preventing COVID-

 19 infections . . .”). Each was developed using long-standing science and scientific techniques that

 are not experimental. Each went through all the federally mandated stages of clinical trials,

 which include extensive testing and monitoring. Each has received and continues to undergo the

 most intensive safety monitoring in U.S. history. The fact that the COVID-19 Vaccines are

 currently available under Emergency Use Authorization in no way undermines their safety or

 efficacy.

         25.     The COVID-19 Vaccines are extremely unlikely to cause serious side effects that

 could result in long-term health problems. CDC, Safety of COVID-19 Vaccines,

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-vaccines.html.

         26.     The COVID-19 Vaccines help prevent the spread of COVID-19 and are effective

 against the COVID-19 variants that have been detected in Indiana. ISDH, Variant Details,

 https://www.coronavirus.in.gov/map/VariantDetails.pdf.

         27.     Because it takes the human body time to build antibodies to COVID-19,




                                                     5
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-16
                                              21-1 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page77of
                                                                           of38
                                                                              38


 individuals who receive a COVID-19 Vaccine are considered “fully vaccinated” two weeks after

 their second dose of a two-dose vaccine or two weeks after a one-dose vaccine.

         28.     Fully vaccinated individuals are less likely to catch COVID-19 if exposed to it

 and less likely to spread it to others.

         29.     The COVID-19 Vaccines also help stop mutation of COVID-19, which helps

 prevent the emergence and spreading of variants.

         30.     The COVID-19 Vaccines provide a known level of resistance to and protection

 from COVID-19 for a sustained period of time. Conversely, while individuals who have had

 COVID-19 might have some antibodies even after their infection has passed that provide

 protection against COVID-19, the amount of protection that these individuals have against the

 virus varies from person-to-person and wanes over time. As these individuals’ natural immunity

 decreases, their risk of contracting COVID-19 increases.

         31.     Accordingly, the CDC and the ISDH recommend that even individuals who have

 had COVID-19 receive the COVID-19 Vaccine because the vaccine will provide these

 individuals with additional protection against the virus. Frequently Asked Questions about COVID-

 19 Vaccination, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/faq.html.

         32.     The CDC also recommends that children twelve and older receive the COVID-19

 Vaccine as soon as possible because vaccinating minors helps to protect the minor, their families,

 and other individuals with whom they interact.

         33.     While the CDC has advised that it has received reports of myocarditis and

 pericarditis in adolescents and young adults after COVID-19 vaccination, it and the ISDH still

 recommend that all individuals age 12 and older receive a COVID-19 Vaccine because the

 reports of myocarditis and pericarditis are rare and the benefits of COVID-19 vaccination still far

 outweigh the known and potential risks. In fact, COVID-19 itself presents the risk of myocarditis




                                                   6
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-16
                                              21-1 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page88of
                                                                           of38
                                                                              38


 and pericarditis. CDC Children & Teens; CDC, Myocarditis and Pericarditis Following mRNA COVID-

 19 Vaccination, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/myocarditis.html.

        34.      Additionally, people with underlying medical conditions can receive the COVID-

 19 vaccine as long as they have not had an immediate or severe allergic reaction to a COVID-19

 Vaccine or its ingredients.

              D. Current COVID-19 Risks

        35.      The COVID-19 pandemic is ongoing. Currently, the CDC advises that the risk of

 community transmission of COVID-19 in Indiana is “moderate.” Hoosiers continue to report

 hundreds of new COVID-19 cases each day.

        36.      Additionally, variants of the COVID-19 virus continue to develop and spread

 throughout the country. These variants increase the risks associated with contracting and

 spreading COVID-19 because they spread more easily than the original strain of COVID-19 and

 can cause more severe infection.

        37.      Indiana, specifically, has seen an increase in variants of the original COVID-19

 strain. Over 60% of the samples tested in Indiana are positive for a variant, and the most recent

 variant—the Delta variant—is confirmed to be present in Indiana.

        38.      COVID-19 remains a particular threat to those who are unvaccinated.

        39.      According to the ISDH, unvaccinated Hoosiers constitute 99.3% of COVID-19

 cases in Indiana, and the odds of an unvaccinated Hoosier who contracts COVID-19 being

 hospitalized are 1 in 525, as compared to 1 in 50,394 for fully vaccinated Hoosiers.

 https://www.coronavirus.in.gov/files/21_IN%20Vaccine%20effectiveness_6-2.pdf.

        40.      IU’s ability to consistently test its students for COVID-19, particularly those

 individuals who are unvaccinated, is critical to its ability to respond quickly to COVID-19

 outbreaks and help stem the spread of the virus as we work towards herd immunity. If IU is




                                                   7
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-16
                                              21-1 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page99of
                                                                           of38
                                                                              38


 unable to regularly test its unvaccinated students for COVID-19, the risk of undetected viral

 spread on IU’s campuses and surrounding communities increases significantly and may even

 affect vaccinated or previously infected constituents via viral breakthrough.

                 E. Response to Plaintiffs’ Expert

           41.      Although COVID rates are declining, the etiology behind this is potentially

 obscured by improved weather (temperature, humidity, UV all favorable for blunting

 transmission). SARS-2 is a respiratory virus and will likely have seasonality like other

 respiratory viruses. Murray, Piot, The Potential Future of the COVID-19 Pandemic: Will SARS-

 CoV-2 Become a Recurrent Seasonal Infection, https://jamanetwork.com/journals/jama/article-

 abstract/2777343. Coupled with an unknown fraction of the population that has neither been

 infected or vaccinated, uncertain durations of clinical immunity after natural infection, and the

 potential for breakthrough variants (e.g. B 1617-2), the state of the pandemic over the coming

 winter is still very uncertain.

           42.      In my expert opinion, the degree of unknowns associated with all of Dr.

 McCullough’s statements as well as significant risks to the collegiate and county communities

 that can be effectively avoided with use of the vaccine, make a mandate the safest way to protect

 our constituents, their families, and their counties from a second inevitable rise in cases over the

 winter.

 Herd Immunity

           43.      Indiana has not reached herd immunity.

           44.      Herd immunity is based on the infectivity and R0 of the virus. The herd immunity

 threshold is still unknown for this virus. In fact, many authors do not believe herd immunity is

 possible with this virus. Kadkhoda, Herd Immunity to COVID-19: Alluring and Elusive,




                                                     8
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page10
                                                                         10of
                                                                           of38
                                                                              38


  https://academic.oup.com/ajcp/article/155/4/471/6063411?login=true; Taylor, COVID-19: Is

  Manaus the final nail in the coffin for natural herd immunity?)

  https://www.bmj.com/content/372/bmj.n394.short; Tkachenko et al, Time-Dependent

  Heterogeneity leads to transient suppression of the COVID-19 epidemic, not herd immunity,

  https://www.pnas.org/content/118/17/e2015972118.short; Burki, Herd Immunity for COVID-19,

  https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(20)30555-

  5/fulltext?utm_content=buffer6eaeb&utm_medium=social&utm_source=twitter.com&utm_cam

  paign=buffer. The current director of the CDC mentions similar concerns:

  https://www.foxnews.com/health/no-magic-target-herd-immunity-walensky. In total, calculations

  like those set forth by Dr. McCullough are highly error prone because of uncertainly related to

  the included variables. See https://www.nature.com/articles/d41586-021-00728-2.

  College Aged Individuals and COVID-19

          45.    Although the mortality rate for college aged students is lower than other age

  groups, I disagree that there could be “no risk” of infection. The purpose of mass vaccination is

  also to protect individuals who are at higher risk of poor outcome or unable to mount an effective

  immune response. Older individuals, those with problems with their immune system, and those

  on certain medications that interfere with the development of an immune response may not have

  the same protections as a typical college-aged student when vaccinated or infected naturally with

  the virus.

          46.    We have learned over the last year that our students, faculty, and staff are very

  much members of their communities; they interact and engage consistently within the counties in

  which they live. In any epidemic, infections spread through vulnerable links in the chain until

  eventually resulting in morbidity and mortality in hosts that are less protected. Indeed, our




                                                   9
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page11
                                                                         11of
                                                                           of38
                                                                              38


  constituency also includes a number of vulnerable individuals for both bad outcomes from

  COVID as well as inability to mount a strong response to the vaccine.

         47.     The goal of universal vaccination is not limited to individual protection (even

  though there is very strong evidence for this), but includes community-wide protection — to

  reduce the total amount of all exposures to COVID-19, not just infections. Each exposure is

  potential for transmission to a vulnerable individual, and these vulnerable individuals may be

  vulnerable by choice or despite their best efforts to be immune.

         48.     In addition, the long-term consequences of natural COVID-19 infection are still

  unknown. Even “long COVID” can affect young adults at high levels and lead to long term

  debility. https://health.ucdavis.edu/health-news/newsroom/studies-show-long-haul-covid-19-

  afflicts-1-in-4-covid-19-patients-regardless-of-severity/2021/03;

  https://healthblog.uofmhealth.org/childrens-health/long-haul-covid-kids;

  https://www.usnews.com/news/health-news/articles/2021-02-23/whats-wrong-with-me-young-

  covid-survivors-battle-long-haul-symptoms. There is still much unknown here. Compared with

  the Covid-19 Vaccines whose platforms have now been used for decades, the uncertainty around

  the consequences of infection with a novel virus, especially in relation to long term side effects

  and sequellae, presents an undue risk. Pardi et al, mRNA vaccines- a new era in vaccinology,

  https://www.nature.com/articles/nrd.2017.243.

         49.     In summary, though the morbidity and mortality rate in the college age group is

  low, it is not zero. It is coupled with many unknowns, and infections in this population

  potentially drive infections in the community.

         50.     Moreover, not all studies exonerate students for contribution of spread in their

  surrounding county. Bosslet, et al, The effect of in-person primary and secondary school




                                                   10
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page12
                                                                         12of
                                                                           of38
                                                                              38


  instruction on county-level SARS-COV-2 spread in Indiana,

  https://www.medrxiv.org/content/10.1101/2021.03.17.21250449v1; Courtemanche et al, School

  Reopenings, Mobility, and COVID-19 spread: Evidence from Texas,

  https://www.nber.org/papers/w28753; Andersen et al, College Openings, Mobility, and the

  Incidence of COVID-19, https://www.medrxiv.org/content/10.1101/2020.09.22.20196048v1; Lu

  et al, Are College Campuses Superspreaders? A data-driven modeling study,

  https://www.tandfonline.com/doi/full/10.1080/10255842.2020.1869221.

         51.     Regional differences in county “spill-over” from campus epidemics are likely

  related to variations in infection prevention strategies employed at the campuses with more

  robust strategies leading to less “spill-over.” The most robust strategy is having as many people

  immune as possible and this is best (and most safely) achieved by vaccination.

         52.     All individuals are equally likely to catch COVID-19. There is no protection from

  infectivity or infectiousness in the college age group. This group may be more likely to be

  asymptomatic, but spread is certainly still very possible as IU and many other colleges across the

  nation, experienced firsthand over the last year. https://www.nytimes.com/interactive/2020/us

  /covid-college-cases-tracker.html.

  Asymptomatic Spread

         53.     Very quickly in the pandemic, the medical community learned that ignoring

  asymptomatic spread of this virus leads to propagation. As many as 30% of patients with

  COVID-19 never develop symptoms. Johansson et al, SARS-COV-2 Transmission from people

  without COVID-19 symptoms and it is estimated that more than half of all transmissions are

  from individuals who are asymptomatic; Johansson et al,

  https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774707. This assessment has




                                                  11
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page13
                                                                         13of
                                                                           of38
                                                                              38


  been supported by the CDC. Bender et al, https://wwwnc.cdc.gov/eid/article/27/4/20-

  4576_article; Infectious viral loads start increasing before symptom development; Sakurai, et al,

  Natural History of Asymptomatic SARS-COV-2 Infection,

  https://www.nejm.org/doi/full/10.1056/NEJMc2013020; The Natural History and Transmission

  Potential of Asymptomatic Severe Acute Respiratory Syndrome Coronavirus 2 Infection,

  https://academic.oup.com/cid/article/71/10/2679/5851471.

         54.     Isolation by symptoms alone is not the consensus opinion of medical experts,

  which is why most states in the U.S. as well as around the world recommend quarantine of

  exposed individuals. This is because symptoms do not predict infectivity and it is safer to stay

  home through the duration of an infectivity window after an exposure in order to protect the

  community.

         55.     Masking is also an effective and evidence-based intervention to help stem the

  spread of COVID-19, even in asymptomatic individuals. Although this protection is significantly

  less potent than immunity by vaccination, ongoing masking of unvaccinated individuals is a

  potential stopgap for those unable to be vaccinated. Unmasked and unvaccinated individuals put

  themselves at additive risk of infection as well as those around them that are unable to be

  vaccinated or mount a sufficient immune response.

  COVID Treatments

         56.     Reliable data on treatment for COVID-19 is still lacking. Most of the regimens

  listed in Table 5 of Dr. McCullough’s Report (p. 16) have been proven to be ineffective in

  clinical trials despite hypothesized benefit. Indeed, some have even caused patient harm.

         57.     Vitamins and medications like:

         Zinc (Yao, et al, The minimal effect of Zinc on the survival of hospitalized patients with




                                                  12
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page14
                                                                         14of
                                                                           of38
                                                                              38


         COVID-19: An observational study, Chest 2021);

         Hydroxychloroquine (Lewis et al, The efficacy and safety of hydroxychloroquine for

         COVID-19 prophylaxis: A systematic review and meta-analysis of randomized trials

         https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0244778; Kashour et

         al, Efficacy of Chloroquine or hydroxychloroquine in COVID-19 patients: a systematic

         review and meta-analysis,

         https://academic.oup.com/jac/article/76/1/30/5919602?login=true);

         Ivermectin (Schmith, et al, The Approved Dose of Ivermectin Alone is not the Ideal

         Dose for the Treatment of COVID-19,

         https://ascpt.onlinelibrary.wiley.com/doi/full/10.1002/cpt.1889);

         Azithromycin (Escheverria-Esnal et al, Azithromycin in the treatment of COVID-19: a

         review, https://www.tandfonline.com/doi/full/10.1080/14787210.2020.1813024);

         Doxycycline (Narendrakumar et al, Potential effectiveness and adverse implications of

         repurposing doxycycline in COVID-19 treatment,

         https://www.tandfonline.com/doi/full/10.1080/14787210.2021.1865803);

         Inhaled Budesonide (Agusti et al, Early Treatment with Inhaled Budesonide to prevent

         clinical deterioration in patients with COVID-19,

         https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(21)00171-5/fulltext);

  have not been studied in rigorous head-to-head trials to determine actual benefit, have negative

  consequences, or have been associated with patient harm. Their use has been thoroughly

  discredited and discouraged by the CDC/NIH. https://www.covid19treatmentguidelines.nih.gov/

  about-the-guidelines/whats-new/.

         58.     At IU Health and many other centers, the adult treatment regimen for COVID-19




                                                  13
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page15
                                                                         15of
                                                                           of38
                                                                              38


  includes Dexamethasone, Remdesivir, Tocilizumab, and Baricitinib. All of these agents are

  restricted to patients who have moderate to severe disease (minimal requirement of supplemental

  oxygen). Dexamethasone, Tocilizumab and Baricitinib are for patients with severe

  manifestations for disease (high flow oxygenations, non-invasive mechanical ventilation, and

  mechanical ventilation). These recommendations in the hospital are based on the high-quality

  studies showing benefit in these populations; however, there is still back-and-forth data even

  with these agents.

            59.   The evidence base for treatment is still very uncertain as evidenced by the lack of

  primary literature support for each individual regimen by Dr. McCullough. Successful outpatient

  management of COVID in some patients can be very challenging, and even if an individual is

  able to avoid hospitalization with investigational therapies, this does not speak to the

  consequences of infectious spread in the people who they live with, their vulnerabilities, and

  their ability to obtain care. Prevention still remains the key driver for avoiding morbidity and

  mortality from COVID-19 of which the vaccines are our most potent tool.

  COVID Vaccines

            60.   All three COVID-19 Vaccines have been studied in robust multi-centered,

  international, randomized-controlled trials and proven both effective and safe in millions of

  people.

            61.   All three COVID-19 Vaccines have demonstrated a very high rate of efficacy

  (Pfizer 95%, Moderna 94.1%, Johnson & Johnson 72%).

  https://www.yalemedicine.org/news/covid-19-vaccine-comparison. These rates are much higher

  than annual influenza vaccination (30-60% effective depending on the year), which is a

  mandated annual vaccine at many universities. Breakthrough infections are possible with any




                                                   14
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page16
                                                                         16of
                                                                           of38
                                                                              38


  vaccine, but when you look at the amount vaccinated, these numbers are very low (0.05% in

  Indiana). https://www.whas11.com/article/news/health/coronavirus/indiana-covid-breakthrough-

  case-vaccine-differences/417-e62d4d8a-a044-4816-a50b-aceddd6741e8). I would note that we

  also have breakthrough cases after natural infection (0.65%).

  https://www.eurekalert.org/pub_releases/2021-03/l-tls031821.php.

         62.     Overall, these are some of the most effective vaccines that have ever been

  developed.

         63.     There is currently no evidence of genotoxicity, mutagenicity, teratogenicity and

  oncogenicity in any of the EUA-approved COVID vaccines.

         64.     A formal FDA approval for safety requires 6 months of data. These outcomes

  would require decades of research (Kostoff et al, COVID-19 vaccine safety,

  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7521561/) and are unnecessary based on the

  mechanism of vaccine action. In the cell, DNA in the nucleus encodes for a messenger (RNA)

  that leaves the nucleus and utilizes the cellular machinery in the cytoplasm to make proteins that

  do the work of the cell. The RNA vaccines utilize cellular machinery to make a protein that looks

  like the main target of our natural immune system to the SARS2 virus. The current lay public

  suspicions regarding mutagenesis take a backwards view of how RNA works in the cell and are

  not currently supported by consensus opinion. Since the vaccines do not interact with DNA, they

  do not lead to mutations, gene damage, or the development of cancers. Cimolai et al, Do RNA

  vaccines obviate the need for genotoxicity studies?

  https://academic.oup.com/mutage/article/35/6/509/5995048?login=true;

  https://www.mskcc.org/coronavirus/myths-about-covid-19-vaccines; https://news.llu.edu/health-

  wellness/expert-debunks-5-covid-19-vaccine-misconceptions.




                                                  15
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page17
                                                                         17of
                                                                           of38
                                                                              38


         65.     There are many medications and vaccines that we use today that have not had

  these studies. Investigation into these areas should be based on clinical suspicion and

  hypothesized links of which there are neither currently for the three COVID-19 Vaccines.

  Further hypothesized risks of the vaccine are dwarfed by the very real risk of actual COVID-19

  infection among the college constituency and in their communities.

         66.     While the three currently available vaccines are made of the building blocks of

  RNA, they are not genes, but are messenger scripts for making a protein. Their safety has been

  repeatedly confirmed in randomized controlled trials with no difference in adverse outcomes

  between vaccinated and unvaccinated individuals. There is no evidence that the spike protein

  itself injures our body’s organs. The spike is an entry receptor for the virus to get into cells and

  the major target of our immune system. The spike protein itself cannot damage tissues, cause

  infections, or lead to complications. The immune response to the spike protein may be associated

  with some adverse outcomes like clotting and myocarditis; however, the risks of these outcomes

  associated with the vaccine are dwarfed by the risks of these outcomes associated with COVID-

  19 infection itself. Torjesen, COVID-19: Risk of cerebral blood clots from disease is 10 times

  than from vaccination, study finds, https://www.bmj.com/content/373/bmj.n1005.full; Wise et al,

  COVID-19: Should we be worried about reports of myocarditis and pericarditis after mRNA

  vaccines?, https://www.bmj.com/content/373/bmj.n1635).

         67.     As an example, the rate of myocarditis in all recipients is 13/1,000,000 vaccines

  administered (32/1,000,000 in males aged 12-39).

  https://www.cdc.gov/vaccines/acip/meetings/downloads/slides-2021-06/03-COVID-

  Shimabukuro-508.pdf. In contrast, 2.3% of collegiate athletes who had recovered from COVID-

  19 had evidence of myocarditis on heart imaging. Daniels et al, Prevalence of Clinical and




                                                   16
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page18
                                                                         18of
                                                                           of38
                                                                              38


  Subclinical Myocarditis in Competitive Athletes with Recent Sars-CoV-2 Infection: Results

  from the Big Ten Covid-19 Cardiac Registry,

  https://jamanetwork.com/journals/jamacardiology/fullarticle/2780548.

         68.     The infection of COVID-19 itself puts college-aged students at higher risk for

  myocarditis than the vaccine. In addition, all vaccine associated myocarditis patients have

  survived and were treated effectively. https://whyy.org/articles/myocarditis-and-the-covid-19-

  vaccine-what-to-know-about-rare-heart-inflammation/. Because of all of this, the CDC continues

  to recommend COVID vaccination for this younger age group.

  https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/myocarditis.html.

         69.     Although the risk of cerebral sinus thrombosis after the Johnson & Johnson

  vaccine is significant, it occurs with incredibly low probability and there is no proof of causation

  between the vaccination and myocarditis.

  https://www.cdc.gov/vaccines/acip/meetings/downloads/slides-2021-04/03-COVID-

  Shimabukuro-508.pdf. While the vaccines may have statistics that support an association of

  adverse outcomes, it is important not to imply causality until we are sure. The Johnson &

  Johnson vaccine provides very meaningful benefit to a college-aged population given its ease of

  administration as one dose. Additionally, IU students are able to receive whichever of the three

  COVID-19 vaccines they prefer if they are personally concerned about this potential association.

  Vaccination after COVID-19 infections

         70.     The CDC continues to recommend vaccination for those who have been infected

  naturally with COVID-19 and there is emerging evidence that vaccination may provide a broader

  spectrum of protection to variants than natural infection

  (https://directorsblog.nih.gov/2021/06/22/how-immunity-generated-from-covid-19-vaccines-




                                                   17
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page19
                                                                         19of
                                                                           of38
                                                                              38


  differs-from-an-infection/).

         71.     There is no strong data for or against vaccination after natural infection

  https://www.nature.com/articles/d41586-021-01609-4. We may have this data in the future, but

  right now, we do not have accurate ways to diagnose prior infection. This leads to huge

  challenges with trying to figure out who does and does not need the vaccine. Until this data is

  looked at in a systematic and controlled fashion, more “boosters” to immunity in the form of a

  COVID-19 Vaccine are likely beneficial to avoiding infection even despite mild side effects that

  are transient and benign.

         72.     Another major concern will be availability of data. There will consistently be new

  variants of COVID that will be selected out by vaccination and natural infection. These will be

  allowed to continue to mutate as long as there is susceptible population available. We have much

  better data for efficacy of vaccines against variants than we do for efficacy of natural immunity

  against variants. This is because we know exactly when immunity is established and the

  trajectory over time. Without vaccination, there will be lingering concerns about breakthrough

  variants leading to reinfection that will be more difficult to study internationally and provide

  guidance to the cohort of our population that has not gotten the vaccine.

         73.     It is entirely possible that the vaccine provides a broader immunity than natural

  infection. It may be that people who were previously infected have a higher rate of vaccination

  side effects after the first dose of the vaccine, but these symptoms are generally mild and not

  dangerous. There are no reports of serious, life-threatening safety concerns for previously

  infected individuals.

         74.     The preprint article from Raw et al referenced in paragraph 63 of Dr.

  McCullough’s declaration references “severe side effects” which include fever, fatigue, myalgia,




                                                   18
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page20
                                                                         20of
                                                                           of38
                                                                              38


  arthralgia, and lymphadenopathy. From a clinical perspective, these are easily managed at home

  with over-the-counter medications and do not require an escalation in care. This is a misleading

  way to bucket side effect profiles, and even the most “severe” cited are mild in contrast to the

  viral infection itself.

          75.      We may learn that those previously infected do not need both shots of the

  vaccine, but currently the CDC still recommends both doses even after natural infection. These

  mild symptoms are acceptable from a public health perspective when weighed against the risks

  of repeat natural infection (which can be truly severe, resulting in hospitalization or death).

          76.      Additionally, we still have no reliable way to confirm previous exposure to

  COVID. Serologic tests for COVID-19 “antibodies” have a wide range of specificity (and vary

  across platform).

          77.      Using a serologic test to equate to immunity is not evidence-based and not

  recommended by the CDC. https://www.cdc.gov/coronavirus/2019-ncov/testing/serology-

  overview.html.

          78.      COVID also has syndromic overlap with many other respiratory infections and

  previous consistent symptoms alone cannot be grounds for proof of immunity. Even if using the

  gold standard PCR test, there is a wide range in duration of immunity after PCR positivity, and

  PCRs can be positive for months after natural infection. This can make it very challenging to set

  the onset of immunity for an individual. Pragmatically, the only surefire way to assure effective

  immunity is vaccination.

  Potential Adverse Events

          79.      The Vaccine Adverse Event Reporting System (VAERS) is a passive reporting

  system. This means anyone can report any symptom they want after vaccination. These are each




                                                   19
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page21
                                                                         21of
                                                                           of38
                                                                              38


  combed through in order to identify trends, but the majority of symptoms are mild and are a

  result of the normal immune response to the vaccine.

         80.      VAERS reports and percentages have to be taken into context with prevalence of

  the disease. If there was a meningococcal pandemic and we were vaccinating individuals at

  higher rates, we may see higher percentages of adverse events reported due to heightened public

  awareness. It is not a fair comparison from a rare disease to a hyper-prevalent novel disease with

  a new vaccine that has a lot of entrenched (and, in my opinion, inappropriate and unfounded)

  public uncertainty.

         81.      Additionally, it is important to distinguish between association and causation.

  Adverse effects are possible with any vaccine, but the decision to administer the vaccine is based

  on the assessment of benefit over that risk. Regarding the risk of adverse events in those 18 to 29

  years old, it is not surprising they are reporting more given their more robust immune responses.

  Again, most of these reports are of mild generalized symptoms.

         82.      The literature referenced in paragraph 48 of Dr. McCullough’s declaration, cited

  in support of the medical community acknowledging the adverse effects of vaccines, links to a

  study in mice, not humans. Additionally, while the CDC does acknowledge these side effects,

  they still continue to strongly encourage vaccination of all those eligible given the benefit to the

  entire population.

         83.      The British health regulator has also reviewed the data requested and concluded

  the benefits outweigh the risks. https://healthfeedback.org/claimreview/yellow-card-scheme-for-

  adverse-events-does-not-suggest-any-new-side-effects-of-covid-19-vaccines-tess-lawrie/.

  IU’s Policies

         84.      Indiana University will not be performing research on students or constituents




                                                   20
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page22
                                                                         22of
                                                                           of38
                                                                              38


  getting the COVID vaccine without their express consent and in alignment with the local IRB

  policies and procedures. All studies proving efficacy and safety of the vaccine were done with

  critical event committees, data safety monitoring boards, and ethics committees in place.

         85.      IU only plans to mandate the vaccine in age groups approved by the FDA. While

  the WHO recommended that vaccinating children was less urgent than adults, WHO still

  recommended vaccination. https://healthfeedback.org/claimreview/the-world-health-

  organization-states-that-covid-19-vaccination-for-children-is-less-urgent-but-doesnt-

  recommend-against-it/. The CDC continues to recommend children 12 years and older get the

  vaccine. https://www.cdc.gov/coronavirus/2019-

  ncov/vaccines/recommendations/adolescents.html.

         86.      IU’s COVID-19 Vaccine Policy allows exemptions for pregnant women. IU

  follows the recommended CDC list for vaccine exemptions. https://www.cdc.gov/vaccines/covid-

  19/clinical-considerations/covid-19-vaccines-us.html.

               F. Conclusion

         87.      In my expert opinion, a COVID-19 vaccine mandate is the only safe and reliable

  way to assure lack of spread of COVID among our students and our communities and prevent

  morbidity and mortality. While COVID does not necessarily cause disproportionate bad

  outcomes in our constituency, any bad outcome from COVID is potentially avoidable with the

  vaccines where the benefit dwarfs the potential rare risks that may not be causally linked. The

  vaccines used for COVID are based on technology that has been developed over decades and

  have repeatedly been shown to be safe when given to millions of patients. This is not

  experimentation. This is application of known science to a novel pathogen with uncertain and

  threatening immediate and long-term consequences to our students, faculty, staff, and




                                                  21
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page23
                                                                         23of
                                                                           of38
                                                                              38


  communities at large. Given that this virus can be infectious despite an asymptomatic host and

  that not everyone can mount an immune response after vaccination, an individual’s choice to

  remain unvaccinated puts others around them in the community at risk. Ultimately, the benefit

  to multiple college students being vaccinated has far-reaching benefits for the community as it

  relates to reduction in spread, avoidance of variant selection, and reductions in morbidity and

  mortality going into an uncertain season.

     III.         Selected List of Additional Materials Reviewed

          1.    See, e.g., Centers for Disease Control & Prevention (“CDC”), COVID-19
  Vaccines for Children and Teens (last visited June 27, 2021), available at:
  https://www.cdc.gov/coronavirus/2019-ncov/vaccines/recommendations/adolescents.html

         2.       CDC, Benefits of Getting a COVID-19 Vaccine (last visited June 27, 2021),
  available at: https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html.

         3.       CDC, People with Certain Medical Conditions (last visited June 27, 2021),
  available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
  medical-conditions.html

         4.     CDC, People with Underlying Medical Conditions at Increased Risk from
  COVID-19 (last visited June 27, 2021), available at: https://www.cdc.gov/coronavirus/2019-
  ncov/vaccines/recommendations/underlying-conditions.html

          5.    Indiana’s Novel Coronavirus Response (last visited June 27, 2021), available at:
  https://www.coronavirus.in.gov/.

          6.    CDC, Changing Age Distribution of the COVID-19 Pandemic-United States,
  May-August 2020 (pub. Oct. 2, 2020), available at:
  https://www.cdc.gov/mmwr/volumes/69/wr/mm6939e1.htm

          7.     Tracking Coronavirus Cases at U.S. Colleges and Universities, The New York
  Times (last updated May 26, 2021), available at:
  https://www.nytimes.com/interactive/2021/us/college-covid-tracker.html

          8.     CDC, COVID Data Tracker, Nationwide Commercial Laboratory Seroprevalence
  Survey (last visited June 27, 2021), available at: https://covid.cdc.gov/covid-data-
  tracker/#national-lab.

          9.    Indiana COVID-19 Data Report (last visited June 27, 2021), available at:
  https://www.coronavirus.in.gov/

            10.      IU COVID-19 Testing Dashboard (last visited June 27, 2021), available at:




                                                    22
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page24
                                                                         24of
                                                                           of38
                                                                              38


  https://www.iu.edu/covid/dashboard/all.

         11.      CDC, COVID-19 Vaccines Are Free to the Public (last visited June 27, 2021),
  available at: https://www.cdc.gov/coronavirus/2019-ncov/vaccines/no-cost.html

         12.     CDC, Key Things to Know about COVID-19 Vaccines (last visited June 27,
  2021), available at: https://www.cdc.gov/coronavirus/2019-ncov/vaccines/keythingstoknow.html

          13.    Harvard School of Public Health, Can herd immunity stop COVID-19? (last
  visited June 27, 2021), available at: https://www.hsph.harvard.edu/news/hsph-in-the-news/can-
  herd-immunity-stop-covid-19/.

          14.   CDC, Guidance for [IHEs] (last visited June 27, 2021), available at:
  https://www.cdc.gov/coronavirus/2019-ncov/community/colleges-universities/index.html

         15.      State of Indiana Vaccination Information and Planning, About the vaccine,
  available at: https://www.coronavirus.in.gov/vaccine/

          16.   COVID-19 Vaccine: It’s our shot, Hoosiers (updated June 5, 2021), available at:
  https://www.coronavirus.in.gov/files/21_IN%20Vaccine%20effectiveness_6-2.pdf

          17.   ISDH COVID-19 Vaccine FAQs (last updated Mar. 31, 2021), at 1, available at:
  https://www.coronavirus.in.gov/files/General%20Tool%20Kit%20Condensed%20FAQ%20and
  %20Links%203.29.21.pdf

          18.   ISDH COVID-19 Vaccine Fact Sheet (pub. Jan. 2021), available at:
  https://www.coronavirus.in.gov/files/Fact%20Sheet.pdf

          19.   CDC, Safety of COVID-19 Vaccines (last visited June 27, 2021), available at:
  https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-vaccines.html

          20.   ISDH, Variant Details (last visited June 27, 2021), available at:
  https://www.coronavirus.in.gov/map/VariantDetails.pdf

           21.    CDC COVID-19 Info., Frequently Asked Questions about COVID-19 Vaccination
  (last visited June 27, 2021), available at: https://www.cdc.gov/coronavirus/2019-
  ncov/vaccines/faq.html

           22.    CDC, Myocarditis and Pericarditis Following mRNA COVID-19 Vaccination
  (last visited June 27, 2021), available at: https://www.cdc.gov/coronavirus/2019-
  ncov/vaccines/safety/myocarditis.html

           23.      Declaration of Peter A. McCullough, MD, MPH (June 28, 2021)

     IV.         Other Testimony & Compensation

  I have not previously provided expert testimony in litigation.




                                                  23
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page25
                                                                         25of
                                                                           of38
                                                                              38


  This declaration is being provided in addition to my duties of teaching, patient care, and service

  on the Restart Committee. I am being compensated for my work in this matter at a rate of $500

  per hour.




                                                  24
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page26
                                                                         26of
                                                                           of38
                                                                              38
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page27
                                                                         27of
                                                                           of38
                                                                              38




                     Exhibit A
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page28
                                                                         28of
                                                                           of38
                                                                              38


                                       CURRICULUM VITAE

  NAME: Cole Beeler
  Contact Information:
  Emerson Hall, Rm 445
  Indianapolis, IN, 46202
  T: 317-274-7943
  F: 317-944-8660

  EDUCATION:

                  POSTDOCTORAL
                                                                                                Date
                     Institution                                     Degree
                                                                                               Awarded
        Indiana University School of Medicine            Internship, Internal Medicine          2012
                   Indianapolis, IN                      Residency, Internal Medicine           2015
                                                        Fellowship, Infectious Diseases         2017
                     GRADUATE
                                                                                                Date
                     Institution                                     Degree
                                                                                               Awarded
        Indiana University School of Medicine                         M.D.                      2011
                  Indianapolis, IN

                 UNDERGRADUATE
                                                                                                Date
                     Institution                                     Degree
                                                                                               Awarded
                 Indiana University                               B.S. Biology                  2007
                  Bloomington, IN



  APPOINTMENTS:

                ACADEMIC
                Institution                                      Rank                          Inclusion dates
                                                                                                  7/2017 to
   Indiana University School of Medicine              Assistant Clinical Professor
                                                                                                   current
                                                                                                 12/2018 to
   Indiana University School of Medicine            Associate Fellowship Director
                                                                                                   current
                                            Key Clinical Educator for Division of Infectious     12/2018 to
   Indiana University School of Medicine
                                                               Diseases                            current
                                           Director of Symptomatic Testing, COVID Medical        5/2020 to
   Indiana University School of Medicine
                                                           Response Team                          current

             NON-ACADEMIC
               Institution                                       Rank                          Inclusion dates



                                                                                                      1
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page29
                                                                         29of
                                                                           of38
                                                                              38


                                           University Hospital Medical Director of Infection      7/2017 to
        Indiana University Health
                                                       Prevention and Control                      current



  LICENSURE, CERTIFICATION, SPECIALTY BOARD STATUS

                Credential                       Number             Inclusion dates
                                                                     5/30/2014 to
                                               01074103a
          Indiana Medical License                                     10/31/2021
    Certification in Internal Medicine           354639               2014-2024
    Certification in Infectious Diseases         354639               2017-2027


  PROFESSIONAL ORGANIZATION MEMBERSHIPS:

               Organization                   Inclusive Dates
   Infectious Disease Society of America      2015 to current


  PROFESSIONAL HONORS AND AWARDS:

                      SERVICE
                    Award Name                                          Granted By                     Date Awarded
        Outstanding Intern- Internal Medicine                  Internal Medicine Residency                 2012
   Outstanding 3rd year Resident- Internal Medicine            Internal Medicine Residency                 2015
         Resident's Choice Fellow of the Year                  Internal Medicine Residency                 2016
         Outstanding Young Clinician Award                Indiana University School of Medicine            2020
            IU Bicentennial Medal Award                              Indiana University                    2020
      System Services Values Leadership Award                    Indiana University Health                 2020

                   OVERALL/OTHER
                     Award Name                                       Granted By                       Date Awarded
      Jay Thomas Memorial Award in Physiology             Indiana University School of Medicine            2008
         John Van Nuys Memorial Fellowship                Indiana University School of Medicine            2008
         Class of 1978 R.C. Powell Scholarship            Indiana University School of Medicine            2009
       Charles C. Odya Award in Pharmacology              Indiana University School of Medicine            2009
             Ronald H. Doneff Scholarship                 Indiana University School of Medicine            2010
            Gold Humanism Honor Society                   Indiana University School of Medicine            2012

  PROFESSIONAL DEVELOPMENT:

              Course/Workship Title                                  Provider                       Date

         Eskenazi Hospital Chief Residency            Indiana Unversity School of Medicine        2015-2016
        Clinical Education Teaching Program           Indiana University School of Medicine         2017


                                                                                                       2
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page30
                                                                         30of
                                                                           of38
                                                                              38


   Sailing the High Seas Leadership Development         Indiana University Health         2017
                   IU Talk Session                      Indiana University Health         2017
                   Redcap Training                Indiana Unversity School of Medicine    2018
              The Value of Social Media           Indiana Unversity School of Medicine    2018
            Medical Education Combinator          Indiana Unversity School of Medicine    2018


  TEACHING:

  TEACHING ASSIGNMENTS:

     POSTGRADUATE
        Course #               Short Title            Format                   Role              Term
                           Clinical Infectious
       93MD700                                        Clinical               Director      2018 to current
                                 Disease
                           Infectious Disease
       93MD710                                       Research                Director      2018 to current
                           Research Elective
                             MS3 Medicine
        93MI690                                       Clinical             Sub-Director    2019 to current
                              Clerkship- ID


  MENTORING

          Individual                         Role                   Inclusive Dates
         Zahir Sheikh           Medical School Research Mentor        2018-2019
      Brenna McElderry             Medical School Mentor              2018-2019
         Kishan Shah               Medical School Mentor              2018-2019
        Braden Sciarra             Medical School Mentor              2018-2019
      Arefin Chowdhury           Residency Research Mentor            2018-2019
        Madhu Reddy              Fellowship Research Mentor           2017-2019
         Madiha Tahir                 Fellowship Mentor               2017-2019
       Jonathan Ryder            Residency Research Mentor            2018-2020
         Jaewon Jung               Medical School Mentor              2018-2019
       Junstin Hendrix             Medical School Mentor              2019-2020
          Nick Litchin             Medical School Mentor              2019-2020
       Wiaam Elkhatib              Medical School Mentor              2019-2020
       Chizelle Onochie            Medical School Mentor              2018-2020
        Amanda Agard                  Fellowship Mentor             2018 to current
        Humaira Khan               Medical School Mentor            2020 to current
        Matthew Stack            Residency Research Mentor          2020 to current
           Yebon Oh                Medical School Mentor            2020 to current
        Taylor Munsch              Medical School Mentor            2020 to current
         Aaron Smith               Medical School Mentor            2020 to current
        Omar Elsheikh            Fellowship Research Mentor         2021 to current
          Beth Nagel             Residency Research Mentor          2021 to current



                                                                                            3
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page31
                                                                         31of
                                                                           of38
                                                                              38




  TEACHING ADMINISTRATION AND CURRICULUM DEVELOPMENT:

     Associate Fellowship Director            Fellowship in Infectious Diseases       2018 to current

     ID Clinical Track Development          System for structure of ID Fellowship     2018 to current

                                              Curriculum for Infectious Disease
    Infection Prevention Curriculum                                                   2018 to current
                                                           Fellows
                                            Implementation and Development of
   Antibiotic Stewardship Curriculum                                                  2019 to current
                                                 IDSA curriculum to fellows
    Advanced Antibiotic Stewardship         Implementation and Development of
                                                                                      2021 to current
               Curriculum                        IDSA curriculum to fellows
        VIPER: YouTube Channel
  (https://www.youtube.com/channel          Videos for training and education in
                                                                                      2019 to current
  /UC3HwM1yj5nhPOjWffgGrM9Q/vid              Infection Prevention for IU Health
                  eos)
                                            Training for the Division of Infectious
    eRVU educational development                                                      2019 to current
                                                           Diseases
                                                  "Build your own elective"
          Special Elective in ID                                                      2019 to current
                                              implementation with the Internal
                                            Training for the Division of Infectious
    Delivering Appropriate Feedback                                                   2020 to current
                                                           Diseases
                                            Weekly Lecture with attendees from
     ID Clinical Conference Director                                                  2019 to current
                                                 across the state and country


    INVITED PRESENTATIONS- TEACHING
                     LOCAL
                      Title                               Organization                                Date
          Intern Core Lecture Series          Indiana University School of Medicine           2014 to 2016 (yearly)
       University ID Clinical Conference      Indiana University School of Medicine         2015 to current (monthly)
        Eskenazi ID Clinical Conference       Indiana University School of Medicine          2015 to 2020 (monthly)
      Methodist ID Clinical Conference        Indiana University School of Medicine          2015 to 2020 (monthly)
   Infectious Disease Curriculum Session:
                                              Indiana University School of Medicine          2015 to current (monthly)
                  Endocarditis
        Quality Minute: 3 Arm Gowns                 Indiana University Health                           2017
   Host Defense Medical Student Lecture       Indiana University School of Medicine                     2017
            C diff Guideline Update           Indiana University School of Medicine                     2018
        Let me see that 1,2 Step VIPER              Indiana University Health                           2018
         Osteomyelitis for the Nurse
                                                         Eskenazi Health                                2018
                   Practitioner
      Your Foley is Contaminated VIPER               Indiana University Health                          2018
              Empiric Antibiotics                         Eskenazi Health                               2018



                                                                                                        4
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page32
                                                                         32of
                                                                           of38
                                                                              38


                 HIV for Residents           Indiana University School of Medicine             2018
             IMPACT: GI Infections           Indiana University School of Medicine             2018
       Immunodeficiency for Residents        Indiana University School of Medicine   2018 to current (monthly)
         Procalcitonin for Hospitalists            Indiana University Health                   2018
                UTI for Hospitalists               Indiana University Health                   2018
       Quality Minute: Two Step C diff
                                                   Indiana University Health                   2018
                      Testing
             Urology C Diff Lecture                Indiana University Health                   2018
           Quality Minute: Influenza               Indiana University Health                   2018
           Transplant Quality Review               Indiana University Health         2018 to current (monthly)
         Grand Rounds- Oyez Lectures         Indiana University School of Medicine             2019
          Seeing a Difference in C diff            Indiana University Health                   2019
    STD Lecture for Clinical Therepeutics    Indiana University School of Medicine             2019
               Procalcitonin VIPER                 Indiana University Health                   2019
                Isolation 2.0 VIPER                Indiana University Health                   2019
                    CHG VIPER                      Indiana University Health                   2019
            Winter is Coming VIPER                 Indiana University Health                   2019
              IMPACT: Pneumonia              Indiana University School of Medicine          2019, 2020
     Aint' Nothin but a CHG Thang VIPER            Indiana University Health                   2019
           MICU Residen Orientation                Indiana University Health         2019 to current (monthly)
           SICU Resident Orientation               Indiana University Health         2019 to current (monthly)
       IMPACT: Antibiotic Stewardship        Indiana University School of Medicine             2019
    Chest Conference: MICU HAI Review              Indiana University Health                   2019
            Is a Foley ever Indicated                   Eskenazi Health                        2019
    Critical Care Grand Rounds- Is a Foley
                                             Indiana University School of Medicine             2019
                  Ever Indicated
          Chest Conference: PPE Use          Indiana University School of Medicine             2020
          C diff Lecture for GI Fellows      Indiana University School of Medicine    2020 to current (yearly)
         Dermatology Grand Rounds-
                                             Indiana University School of Medicine             2020
                   Ectoparasites
   Ophthalmology Grand Rounds- COVID         Indiana University School of Medicine             2020
   Chaplaincy Department lecture- COVID            Indiana University Health                   2020
      GME PPE Training Video for new
                                             Indiana University School of Medicine             2020
               resident orientation
               EMS Lecture- COVID                  Indiana University Health                   2020
           HIV Lecture for GI Fellows        Indiana University School of Medicine             2021
     Diagnostic Stewardship for General
                                             Indiana University School of Medicine             2021
                      Surgery
           Chest Conference: COVID           Indiana University School of Medicine             2021

               REGIONAL
                  Title                                  Organization                         Date
      HIV Update for Family Practice         Indiana Academy of Family Physicians             2018
     Community Acquired Pneumonia                       Union Hospital                  2018-2020 (yearly)


                                                                                                5
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page33
                                                                         33of
                                                                           of38
                                                                              38


         Is a Foley Ever Indicated?              APIC Regional Meeting                       2019
            Everyone's Infectious                    Union Hospital                          2019
              Influenza Update                  IUH E. Washington Clinic                     2019
                COVID Update                          One America                            2020
              COVID Town Hall                            IUPUI                             2021 (x3)

                NATIONAL
                   Title                             Organization                            Date
          Teaching During COVID                     ID Week (IDSA)                           2020



  SERVICE:


       UNIVERSITY SERVICE
         DEPARTMENT
            Acitivity                              Role                    Inclusive Dates

   Infectious Diseases Fellowship      Associate Fellowship Director       2018 to current

       Key Clinical Educator              Division Representative          2018 to current

             SCHOOL
             Acitivity                            Role                     Inclusive Dates
   Teaching Awards Committee                     Member                    2019 to current
    Curriculum Council Clinical
                                                 Member                     2019 to 2020
     Component Committee
    Faculty Commnity Relations
                                                 Member                     2019 to 2020
             Committee
    Faculty Steering Committee             FCRC representative              2019 to 2020

             CAMPUS
             Acitivity                             Role                    Inclusive Dates

          UNIVERSITY
            Acitivity                              Role                    Inclusive Dates
     COVID Medical Response
                                      Director of Symptomatic Testing      2020 to current
             Team
   COVID Outbreak Investigation
                                            Member/Reviewer                2020 to current
       and Response Team
    COVID Symptomatic testing
                                                 Member                    2020 to current
         Transition Team




                                                                                              6
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page34
                                                                         34of
                                                                           of38
                                                                              38


      EALC Meetings- COVID
      Updates for President                      Presenter                   2020 to current (weekly)
           McRobbie
   President's Cabinet Meetings-                                                 2020 to current
                                                 Presenter
          COVID updates                                                            (biweekly)
   IU Regional Dean's Meetings-                                                  2020 to current
                                                 Presenter
          COVID updates                                                            (biweekly)
   IU COVID Restart Committee                     Member                         2020 to current
       IU Education Restart
                                                  Member                         2020 to current
            Committee
      GME Coronavirus Rapid
                                                  Member                         2020 to current
        Response Team

       PROFESSIONAL SERVICE
               LOCAL
            Organization                              Activity                   Inclusive Dates
      Indiana University Health     Infection Control Research Committee         2017 to current
      Indiana University Health      System Infection Control Committee          2017 to current
      Indiana University Health         IP/MD System Dyad Committee              2017 to current
      Indiana University Health        Quality Improvement Committee             2017 to current
      Indiana University Health              Hand hygiene committee               2017 to 2020
      Indiana University Health                 CLABSI Harm Team                  2017 to 2020
      Indiana University Health                  C diff Harm Team                 2017 to 2020
      Indiana University Health       Antibiotic Stewardship Committee           2017 to current
      Indiana University Health     AIM Pathology Laboratory Committee           2017 to current
      Indiana University Health      MICU end of life culturing QI project            2018
      Indiana University Health    CLABSI Harm Team Toolkit Development               2018
      Indiana University Health        Poor Peripheral Access Algorithm               2018
      Indiana University Health           Foley Point Prevalence Survey               2018
      Indiana University Health                  3E CLABSI Project                    2018
      Indiana University Health           Device Round Standardization                2018
      Indiana University Health    Abdominal Transplant Quality Committee        2018 to current
      Indiana University Health                  CAUTI Harm Team                  2018 to 2019
      Indiana University Health            Influenza Incident Command             2018 to 2020
      Indiana University Health          IP orientation for ICU residents        2018 to current
    Indiana University School of
                                       Residency Applicant Inverviewer           2018 to current
              Medicine
    Indiana Univeristy School of
                                         Faculty Awards Committee                2018 to current
              Medicine
      Indiana University Health     Isolation 2.0 Curriculum Development              2019
      Indiana University Health         MPCU CAUTI/C diff Harm pilot             2019 to current
                                     Transplant CLABSI harm reduction QI
     Indiana University Health                                                   2019 to current
                                                    project


                                                                                                   7
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page35
                                                                         35of
                                                                           of38
                                                                              38


      Indiana University Health          BMT C diff reduction QI project            2019 to current
      Indiana University Health      The "Basics" Team for Harm Reduction           2019 to current
      Indiana University Health     Augmented C diff response development                2019
      Indiana University Health     Device Indication Standardization Project            2019
    Indiana University School of
                                            Medical Response Team                   2020 to current
              Medicine
      Indiana University Health            COVID Incident Command                   2020 to current
                                         Diagnostic Stewardship System
     Indiana University Health                                                      2020 to current
                                                  Development
     Indiana University Health         Epidural Foley Project with Surgery               2020

            REGIONAL
           Organization                             Activity                        Inclusive Dates
    Indianapolis patient safety
                                                    Member                          2017 to current
             coalition
   Orange Theory COVID Advisor                      Advisor                         2020 to current
    College Park Church COVID
                                                    Advisor                         2020 to current
              Advisor

             NATIONAL
            Organization                            Activity                        Inclusive Dates
    Infectious Disease Society of      Antibiotic Stewardship Education
                                                                                    2017 to current
              America                              Committee



  INVITED PRESENTATIONS – SERVICE
  LOCAL
  Title                             Organization                                 Date
   Don’t trust the Pus               University Hospital                          9/27/2017
   Brace for Impact: The Flu and You University Hospital                           1/18/2018
   Interview for Flu                  WTHR                                         1/9/2018
   Interview for MRSA                 RTV6                                         11/3/2017
   Interview for Flu                  WTHR                                         10/12/2017

     1. http://app.criticalmention.com/app/#clip/view/32671017?token=2642c46b-6c16-444b-88e7-
        f830ee2a1d45 (WISH)
     2. http://wishtv.com/2018/03/22/flu-cases-declining-but-still-as-dangerous-doctors-say/ (WISH)
     3. http://wishtv.com/2018/02/13/indiana-flu-deaths-nearly-seventeen-times-higher-than-this-time-
        last-season/ (WISH)
     4. http://wishtv.com/2018/02/13/a-chilling-look-at-this-years-flu-season/ (WISH)
     5. https://www.theindychannel.com/news/local-news/indianapolis/indianas-244-flu-related-deaths-
        include-3-kids-4-or-younger (WRTV)
     6. http://app.criticalmention.com/app/#clip/view/32245731?token=f9de2a1d-7441-40b0-83c0-
        9072090b0ccf (WTHR)
     7. http://app.criticalmention.com/app/#clip/view/33752168?token=4df7120b-76f4-4dc9-b29d-
        e0f54b00ba40 (WISH)


                                                                                                        8
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page36
                                                                         36of
                                                                           of38
                                                                              38


      8. http://app.criticalmention.com/app/#clip/view/33764096?token=4df7120b-76f4-4dc9-b29d-
          e0f54b00ba40 (WISH)
      9. http://app.criticalmention.com/app/#clip/view/32671015?token=2642c46b-6c16-444b-88e7-
          f830ee2a1d45 (WRTV)
      10. http://indianapublicmedia.tumblr.com/post/172040087114/hospitals-lift-visitor-restrictions-as-
          flu-season (WFIU)
  Interview for Flu                        WTHR/NPR                                    10/18/2018
   Interview for Chagas                     WTHR                                       6/201/2019

  REGIONAL
  Title                                    Organization                              Date
   Community-Acquired Pneumonia              Union Hospital Terra Haute                1/17/2018

   NATIONAL
   Title                                   Organization                              Date


   INTERNATIONAL
   Title                                   Organization                              Date



  PUBLICATIONS:

   TEACHING
   Refereed
   Luther VP, Shnekendorf R, Abbo LM, Advani S, Armstrong WS, Barsoumian AE, Beeler CB,
   Bystritsky R, Cherabuddi K, Cohen S, Hamilton KW, Ince D, Justo JA, Logan A, Lynch JB 3rd,
   Nori P, Ohl CA, Patel PK, Pottinger PS, Schwartz BS, Stack C, Zhou Y. Antimicrobial
   Stewardship Training for Infectious Diseases Fellows: Program Directors Identify a Curriculum
   Need. Clin Infect Dis. 2018 Apr 16. doi: 10.1093/cid/ciy332.
   Contribution- Curriculum development, manuscript editing

   Non-refereed

   RESEARCH/CREATIVE ACTIVITY
   Refereed

   Non-Refereed

   SERVICE
   Refereed

   Chung, EK, Beeler, CB, Muloma, EW, Osterholzer, D, Damer, KM, Erdman, SM. Development
   and implementation of a pharmacist-managed outpatient parenteral antimicrobial therapy
   program. American Journal of Health-System Pharmacy. January 1, 2016 Vol. 73 no. 1 e24-
   e33.
   Contribution- Manuscript development, editing

   Beeler C, Dbeibo L, Kelley K, Thatcher L, Webb D, Bah A, Monahan P, Fowler NR, Nicol S,
   Judy-Malcolm A, Azar J. Assessing patient risk of central line-associated bacteremia via


                                                                                                           9
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page37
                                                                         37of
                                                                           of38
                                                                              38


  machine learning. Am J Infect Control. 2018 Apr 13. pii: S0196-6553(18)30143-3. doi:
  10.1016/j.ajic.2018.02.021.
  Contribution- Project conception, implementation training, data collection, data analysis,
  manuscript writing, editing

  Azar J, Kelley K, Dunscomb J, Perkins A, Wang Y, Beeler C, Dbeibo L, Webb D, Stevens L,
  Luektemey M, Kara, A, Nagy R, Solid CA, Boustani, M. Using the agile implementation model
  to reduce central line-associated bloodstream infections. Am J Infect Control. 2019
  Jan;47(1):33-37. Doi: 10.1016/j.ajic.2018.07.008.
  Contribution- Manuscript editing

  Dbeibo L, Kelley K, Beeler C, Kara A, Monahan P, Perkins AJ, Wang Y, Brinkman A,
  Snyderman W, Hatfield N, Wrin J, Miller J, Webb D, Azar J. Achieving Clostridioides difficile
  infection Health and Human Services 2020 goals: Using agile implementation to bring
  evidence to the bedside. Infect Control Hosp Epidemiol. 2019. Dec 5:1-3. doi:
  10.1017/ice.2019.337
  Contribution- Manuscript editing

  Beeler C, Kerley D, Davis C, Hazen D, Snyderman W, Lyons K, Sadowski J, Sweeney J,
  Debibo L, Kelley K, Webb DH. Strategies for the successful implementation of disinfecting port
  protectors to reduce CLABSI in a large tertiary care teaching hospital. Am J Infect Control.
  2019 Dec;47(12): 1505-1507. doi: 10.1016/j.ajic.2019.05.016
  Contribution- Project conception, implementation training, data collection, data analysis,
  manuscript writing, editing

  Dbeibo, L., Brinkman, A., Beeler, C., Fadel, W., Snyderman, W., Hatfield, N., Sadowski, J,
  Wang Y, Kelley K, Webb D, Azar J, Kara, A. (2020). Utilizing a real-time discussion approach
  to improve the appropriateness of Clostridioides difficile testing and the potential unintended
  consequences of this strategy. Infection Control & Hospital Epidemiology, 41(10), 1215-1218.
  doi:10.1017/ice.2020.276
  Contribution- Manuscript editing, scripting review

  Dbeibo, L., Brinkman, A., Beeler, C., Kelley, K., Fadel, W., Wang, Y., Snyderman, W, Hatfield
  N, Sadowski J, Kara, A. (2020). Assessing the Efficacy and Unintended Consequences of
  Utilizing a Behavioral Approach to Reduce Inappropriate Clostridioides difficile
  Testing. Infection Control & Hospital Epidemiology, 41(S1), S58-S59. doi:10.1017/ice.2020.543
  Contribution- Manuscript editing

  Valinetz, Ethan MD; Beeler, Cole MD; Erdman, Sharon M. PharmD, FIDP. Outcomes of
  Orthopedic Hardware-Related Infection Treated Via a Public Teaching Hospital Outpatient
  Parenteral Antimicrobial Therapy Program, Infectious Diseases in Clinical Practice: December
  28, 2020 - Volume Publish Ahead of Print - Issue -
  Contribution- Case review, data analysis, resident mentoring, manuscript development and
  editing

  Gavin W, Campbell E, Zaidi S, Dbeibo L, Beeler C, Kuebler K, Abdel-Rahman A, Luetkemeyer
  M, Kara A. Clinical characteristics, outcomes, and prognosticators in adult patients hospitalized
  with COVID-19. Am J Infect Control. Volume 49, Issue 2, February 2021, Pages 158-165.
  Contribution- Study Design, Manuscript editing




                                                                                                  10
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-16
                                                21-1 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page38
                                                                         38of
                                                                           of38
                                                                              38


  Shannon Page, Dana Hazen, Kristen Kelley, Ranjeet Singh, Richard B. Rodgers, Brian Brewer,
  Joshua Sadowski, Armisha Desai, Cole Beeler, Douglas Webb, Jose Azar, Lana Dbeibo,
  Changing the culture of urine culturing: Utilizing Agile Implementation to improve diagnostic
  stewardship in the ICU, American Journal of Infection Control, Volume 48, Issue 11, 2020,
  Pages 1375-1380, ISSN 0196-6553, https://doi.org/10.1016/j.ajic.2020.01.022.
  Contribution- Manuscript editing

  Dbeibo, L., Kuebler, K., Keen, A., George, A., Kelley, K., Sadowski, J., Basham, L, Beeson T,
  Schmidt CM, Beeler C, Webb, D. (2021). Assessment of a Universal Preprocedural Screening
  Program for COVID-19. Infection Control & Hospital Epidemiology, 1-9.
  doi:10.1017/ice.2021.40
  Contribution- Manuscript editing

  Barros, N, Sharfuddin, AA, Powelson, J, Yaqub M, Adebiyi O, Beeler C, Lutz A, Fridell
  J. Rabbit anti‐thymocyte globulin administration to treat rejection in simultaneous pancreas and
  kidney transplant recipients with recent COVID‐19 infection. Clin
  Transplant. 2021; 35:e14149. https://doi.org/10.1111/ctr.14149
  Contribution- Manuscript editing

  Andrew M. Peseski, Mitchell McClean, Steven D. Green, Cole Beeler & Heiko
  Konig (2021) Management of fever and neutropenia in the adult patient with acute myeloid
  leukemia, Expert Review of Anti-infective Therapy, 19:3, 359-
  378, DOI: 10.1080/14787210.2020.1820863
  Contribution- Literature search, Joint presentation with Heme/Onc, Resident mentorship,
  manuscript editing


  Non-refereed




  (Date)                 (Signature of Candidate)




                                                                                               11
